Title: From Benjamin Franklin to William Strahan, 23 July 1762
From: Franklin, Benjamin
To: Strahan, William


Dear Straney:
London, 23 July, 1762.
As Dr. Hawkesworth calls you, I send you inclosed a line to my good friend Dr. Kelley; which you will do me the favour to deliver with the parcel directed to him. As it is vacation time I doubt whether any other acquaintance of mine may be in Oxford, or at least any on whose good nature I could so far presume; tho’ according to the way of the world, having received a civility, gives one a kind of right to demand another; they took the trouble of showing me Oxford, and therefore I might request them to show it to any of my friends. None of the Oxford people are under any other obligation to me than that of having already oblig’d me, and being oblig’d to go on as they have begun. My best respects to Mrs. Strahan, and love to little Peggy. They say we are to sail in a week or ten days. I expect to see you once more. I value myself much, on being able to resolve on doing the right thing, in opposition to your almost irresistible eloquence, secretly supported and backed by my own treacherous inclinations. Adieu, my Dear friend. Yours affectionately,
B. Franklin.
